            Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 1 of 21




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE
 IN THE MATTER OF THE SEARCH OF A
 RED APPLE IPHONE, ASSIGNED
 TELEPHONE NUMBER (978) 305-2137
 AND A SILVER LG PHONE, ASSIGNED
                                                    Case No. 21-mj- 89-01/02-AJ
 TELEPHONE NUMBER (978) 876-2190,
 CURRENTLY LOCATED AT 324 SOUTH
 RIVER ROAD, BEDFORD NEW
 HAMPSHIRE

                              AFFIDAVIT IN SUPPORT OF AN
                            APPLICATION UNDER RULE 41 FOR A
                             WARRANT TO SEARCH AND SEIZE

       I, Casey T. MacDonald, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property—

electronic devices—which are currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B.

       2.       I am an investigative or law enforcement officer within the meaning of Title 18,

United States Code, Section 2510(7), that is, an officer of the United States who is empowered by

law to conduct investigations of, and to make arrests for, offenses enumerated in Title 18, United

States Code, Section 2516

       3.       I am a Special Agent with the United States Drug Enforcement Administration

(“DEA”) and have been so employed since 2014. I graduated from the DEA Training Academy in

Quantico, Virginia, where I received training in drug investigations, narcotics identification, search

warrants, undercover techniques, surveillance, debriefing of informants, and other investigative

procedures. I am currently assigned to the DEA’s Southern New Hampshire High Intensity Drug

Trafficking Area Task Force (“HIDTA”). Prior to joining the DEA, I served as an officer in the
             Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 2 of 21




Uniformed Division of the United States Secret Service for approximately four years. In addition, I

hold a master’s degree in criminal justice from the University of Massachusetts.

        4.       Based upon my training and experience, I am familiar with drug traffickers’

methods of operation, including the distribution, storage, and transportation of drugs and the

collection of money that constitutes the proceeds of drug trafficking activities. 1 I have worked in

an undercover capacity on drug investigations. In that capacity, I have purchased controlled

drugs and have also personally observed the distribution, sale, and possession of various

controlled substances. I am familiar with the types of packaging used to distribute controlled

substances as well as equipment used such as scales, bags, pill presses and cutting agents. I am

also familiar with drug-related paraphernalia and the equipment used to ingest controlled

substances, such as syringes and smoking pipes. I have talked to drug dealers and listened to

their conversations, so I am familiar with the coded language often used in these conversations.

Because of my training and experience, I am familiar with new trends of concealing illegal drug

trafficking. I also stay current on the latest technology used to investigate drug crimes. In sum,

through my training, education, and experience, I have become familiar generally with the

manner in which drug traffickers conduct their illegal activities, including purchasing,

manufacturing, storing, and distributing drugs, the laundering of illegal proceeds, and the efforts

of persons involved in such activity to avoid detection by law enforcement.

        5.       I have participated in approximately seven Title III investigations in the

Northeastern United States. I have been the affiant on Title III applications in two of those




1
 Observations made and conclusions drawn throughout this declaration that are based on my training and
experience also include the training and experience of other law enforcement agents and officers with whom I have
discussed these issues.

                                                        2
            Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 3 of 21




investigations. I have also been involved in several state wiretap investigations in Massachusetts

and New Hampshire.

       6.       I am familiar with the facts and circumstances of this investigation from my own

personal participation and from oral and written reports given to me by other DEA Agents, Task

Force Officers, and members of law enforcement. This affidavit is intended to show only that

there is sufficient probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.

                 IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       7.       The property to be searched is a red Apple iPhone, with telephone number (978)

305-2137, and a silver LG telephone with telephone number (978) 876-2190, hereinafter the

“Devices.” The Devices are currently located at South River Road, Bedford, New Hampshire in

the DEA non-drug evidence vault.

       8.       The applied-for warrant would authorize the forensic examination of the Devices

for the purpose of identifying electronically stored data particularly described in Attachment B.

                                      PROBABLE CAUSE

       9.       Based upon information obtained from a variety of sources, including confidential

sources, GPS tracking devices, cell phone location information, physical surveillance, intercepted

communications, and controlled purchases of drugs, I believe that Manuel Emilio Delacruz-Diaz

(“DELACRUZ-DIAZ”), Danaury Espinal-Lara (“ESPINAL-LARA”), Francisco Valdez-Aybar

(“VALDEZ-AYBAR”), Santo Luis Araujo-Guerrero (“ARAUJO-GUERRERO”), Mikael Canario-

Batista (“MIKEY”), Victor Tejada-Gonzalez, Edwin Flores (“PAPO”), Ramon Jacquez-Diaz

(“MACHETE”), Carlos Patricio Ozuna Gonzalez, Ambiory Monegro-Reynoso (“AMBIORY”),

Wandy Rosario (“ROSARIO”), Vivian LNU, Estiviz Estepan-Ortiz, Maribel Benjamin, and others



                                                 3
          Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 4 of 21




are actively involved in the distribution of substantial quantities of fentanyl in Massachusetts and

New Hampshire. A law enforcement investigation that began in the summer of 2019 has led me to

determine that these individuals are members of an organization that I have labeled the

“DELACRUZ DTO.” These individuals were indicted by federal grand jury on March 8, 2021,

with one count of Conspiracy to Distribute and to Possess with Intent to Distribute Controlled

Substances, in violation of 21 U.S.C. §§ 846, 841(a), and (b)(1)(A)(vi).

       10.     On March 10, 2021, ARAUJO-GUERRRO was arrested on a warrant issued in

relation to the March 8, 2021 Indictment. Pursuant to a search incident to arrest, investigators

seized two cellular phones from ARAUJO-GUERRERO. The first cellular phone was a red Apple

iPhone, with telephone number (978) 305-2137 (“TT-1”), and a silver LG telephone with

telephone number (978) 876-2190 (“TT-2”). These phones are the Devices.

       11.     Agents first identified TT-1 in May of 2019 from a confidential source (CS) who

knew ARAUJO-GUERRERO as “CARLOS.” On May 16, 2019, the CS conducted a controlled

purchase from ARAUJO-GUERRERO’s organization by placing a phone call to TT-1 and

ordering a “finger” of fentanyl. The CS completed the deal while under the supervision of law

enforcement and purchased the fentanyl from one of ARAUJO-GUERRERO’s runners. These

drugs were confirmed by the DEA laboratory to be fentanyl. Since May of 2019, agents

continued to observe ARAUJO-GUERRERO utilize this telephone to conduct drug related

operations. This telephone was discovered with ARAUJO-GUERRERO’s during his arrest.

       12.     On September 4, 2019, agents identified TT-2, which was being used by

ARAUJO-GUERRERO to sell drugs. During a debrief of a confidential source of information,

the CS provided TT-2 as a drug telephone for “Luis.” I know that ARAUJO-GUERRERO’s first

name is “Luis,” and that he was utilizing multiple phones for his operation. The CS indicated that



                                                  4
          Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 5 of 21




it would call this telephone and order drugs from ARAUJO-GUERRERO and would travel to

Knox Street, a location utilized by ARAUJO-GUERRERO to sell drugs and buy fentanyl in $20

bags. The CS identified a photo of ARAUJO-GUERRERO and confirmed that it was in fact the

same dealer it knew as “Luis.” The following day, the CS conducted a controlled purchase of

fentanyl from Luis at the Knox Street residence. The CS placed a call to TT-2, met with Luis and

purchased 5 bags of fentanyl from him at the Knox Street location. These drugs were confirmed

by the DEA laboratory to be fentanyl. Since this date, I believe that ARAUJO-GUERRERO has

continued to use TT-2 to conduct his day to day drug operation. This telephone was with

ARAUJO-GUERRERO at the time of his arrest.

        13.   During the course of this investigation, five Title III applications were made to

and granted by District Court Judge Paul J. Barbadoro in the District of New Hampshire, to

intercept electronic and wire communications over ten different cellular telephones. An order

dated March 13, 2020, authorized the interception of wire communications over TT-1 and TT-2,

phones both utilized by ARAUJO-GUERRERO.

        14.   On March 13, 2020, ARAUJO-GUERRERO placed a call on TT-1 to co-

defendant VALDEZ-AYBAR, a fentanyl trafficker in Lawrence, Massachusetts. During this call,

ARAUJO-GUERRERO asked if VALDEZ-AYBAR could “swing by here.” Later in a

subsequent call, at approximately 3:35 p.m., over TT-1, VALDEZ-AYBAR asked ARAUJO-

GUERRERO, “Should I bring you one and a half or 100?” ARAUJO-GUERRERO responded

“no, one hundred” and VALDEZ-AYBAR affirmed. VALDEZ-AYBAR also told ARAUJO-

GUERRERO that he was waiting for his wife to come home and watch his children, before he

left.




                                                5
          Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 6 of 21




       15.     Later in the day, at approximately 5:33 p.m., agents observed VALDEZ-AYBAR

exit his home on 7 William Street and enter a taxi cab. Agents followed this taxi toward Knox

Street. During this ride, VALDEZ-AYBAR called TT-1 and told ARAUJO-GUERRERO “I’ll be

there in one minute.” Within approximately two minutes, agents observed the taxi arrive at 86

Knox Street. VALDEZ-AYBAR exited the taxi, walk into the 86 Knox Street residence and then

returned out approximately two minutes later. VALDEZ-AYBAR returned to the taxi and

departed the area. Based on these exchanges and surveillance, I believe that ARAUJO-

GUERRERO ordered approximately 100 grams of fentanyl from VALDEZ-AYBAR which he

subsequently delivered directly to the 86 Knox Street residence. Through several controlled

purchases in the past, I know that VALDEZ-AYBAR is a fentanyl trafficker and I also know that

he frequently uses taxi cabs during the course of his operation. Based on this series of calls, I

believe that VALDEZ-AYBAR has been contacted by ARAUJO-GUERRERO on TT-1 in the

past for similar drug deals.

       16.     On March 17, 2020, ARAUJO-GUERRERO was intercepted over TT-1 speaking

with a known drug customer named Enrique Castillo. During this call, Castillo indicated that he

was on his way to ARAUJO-GUERRERO’s location. Castillo asked for “one and one, put it in a

napkin please.” At approximately the same time this call occurred, agents observed Castillo

arrive in a silver minivan to 86 Knox Street, Lawrence, Massachusetts. This was the “trap house”

which ARAUJO-GUERRERO operated his drug business from.at the time. Agents observed

Castillo exit his car, walk to ARAUJO-GUERRERO’s porch, then after approximately two

minutes, returned to his car and departed.

       17.     Later on the same day, at approximately 3:25 p.m., ARAUJO-GUERRERO

received a call on TT-1 from an unknown Spanish speaking male. During this call the unknown



                                                  6
          Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 7 of 21




male asked for “40 or 50.” ARAUJO-GUERRERO confirmed the order for “50” and then ended

the call. Approximately ten minutes later, this same unknown male called and confirmed that he

was on his way to “Knox Street” and also confirmed his order of “50.” The unknown male told

ARAUJO-GUERRERO that he was almost there. Approximately three minutes later, agents

observed an unknown male arrive in a silver mini-van at 86 Knox Street. ARAUJO-

GUERRERO exited 86 Knox Street, walked up to the van window and made an exchange

through the passenger side window, to the driver. ARAUJO-GUERRERO then walked back in to

86 Knox Street and the van departed. Based on the timing and the aforementioned calls, I believe

that the driver of the silver van was the unknown male who ordered “50.” I believe that “50” was

50 grams of fentanyl. I believe this based on prior controlled purchases carried out with

ARAUJO-GUERRERO and other intercepted calls where similar exchanges have occurred.

       18.      Later in the week, on March 18, 2020, ARAUJO-GUERRERO received a call on

TT-1 from Leslie RIVERA, known to investigators as his girlfriend. During this call she stated

“there is no….there is only a little bit of cut left.” ARAUJO-GUERRERO replied “Damn,” and

RIVERA stated, “I just wanted to let you know, that you have to go get it on your way back,

because there is none. I was going to cook some but there is none there.” ARAUJO-

GUERRERO affirmed and the call ended. Based on this call, I believe that RIVERA was calling

ARAUJO-GUERRERO on TT-1 to tell him to purchase more cut for their drug operation. I

believe RIVERA was in the process of cutting drugs, but had in fact run out of the diluent to add

to the drugs.

       19.      Later during the intercept period, on March 28, 2020, ARAUJO-GUERRERO

placed a call on TT-2 to Hector CUEVAS, a cocaine supplier in the Lawrence area. During this

call, ARAUJO-GUERRERO and CUEVAS had this exchange:



                                                7
         Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 8 of 21




       ARAUJO-GUERRERO:                      Are you grabbing?
       CUEVAS:                               No
       ARAUJO-GUERRERO:                      Big one
       CUEVAS:                               Huh?
       ARAUJO-GUERRERO:                      Big One!
       CUEVAS:                               Knox?
       ARAUJO-GUERRERO:                      Yes
       CUEVAS:                               Alright
Based on this exchange, I believe that ARAUJO-GUERREO was ordering a drug “re-up” from

CUEVAS. ARAUJO-GUERRERO has been intercepted in the past ordering a “big one” or

“small one” from CUEVAS, however, investigators have not determined the amount each

represents. I also know that CUEVAS has frequently been to 86 Knox Street in the past and I do

not believe he is a drug customer.

       20.     Approximately ten minutes after this previous call, agents observed CUEVAS

exit his house on Canal Street in Lawrence and depart in his vehicle. A few minutes later,

ARAUJO-GUERRERO called CEUVAS using TT-2 and asked him if he was on his way.

CUEVAS responded “one second.” At approximately 2:07 p.m., I observed CUEVAS arrive at

86 Knox Street, where ARAUJO-GUERRERO was waiting in the driveway. CUEVAS and

ARAUJO-GUERERO initially greeted each other but then turned back to back to each other. I

observed ARUAJO-GUERRERO pass CUEVAS money, while standing with their backs to each

other. CUEVAS then took an unknown item from his sweatshirt pocket and placed it into

ARAUJO-GUERRERO’s open hand. ARAUJO-GUERRERO quickly put the item in his own

pocket and then re-entered 86 Knox Street. CUEVAS returned to his vehicle and departed the

area. Based on my training and experience, I believe this was a hand to hand drug transaction

between ARAUJO-GUERRERO and CUEVAS. I believe that they attempted to conceal their act

by standing back to back, however I was still able to observe the exchange with a camera.

                                                  8
          Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 9 of 21




       21.     On April 3, 2020 at approximately 10:23 a.m., ARAUJO-GUERRERO placed a

call on TT-2 to CUEVAS. During this call, ARAUJO-GUERRERO asked CUEVAS to “come”

to which CUEVAS replied “How?” ARAUJO-GUERRERO replied “small” and the call ended.

A short time later, agents observed via a court ordered GPS device attached to CUEVAS’

vehicle, that he began traveling toward 86 Knox Street. At approximately 10:38 a.m., agents

observed CUEVAS arrive at 86 Knox Street and exit his vehicle. CUEVAS was holding a white

object in the palm of his hand. CUEVAS went into 86 Knox Street for approximately two

minutes, then exited empty handed and returned to his car, then departed. Based on this

exchange, I believe that CUEVAS brought ARAUJO-GUERRERO an unknown amount of drugs

which were referred to as a “small.” In previous surveillance carried out on CUEVAS and

ARAUJO-GUERRERO, they will do a hand to hand exchange where they palm the drugs in an

attempt to be discreet.

       22.     During the course of the investigation agents also received Title III authority to

intercept wire an electronic communications over two different phones used by co-defendant

VALDEZ-AYBAR. During these interceptions, ARAUJO-GUERRERO was intercepted

discussing drug trafficking.

       23.     On September 2, 2020, at approximately 6:53 p.m., ARAUJO-GUERRERO

called VALDEZ-AYBAR using TT-1 and the two had the following conversation:

       VALDEZ-AYBAR:                          Talk to me.
       ARAUJO-GUERRERO:                       You always change things on me, you have to tell
                                              me when you change it.
       VALDEZ-AYBAR:                          What's up?
       ARAUJO-GUERRERO:                       It is not coming out good, I am doing it the same
                                              and they already gave me a complaint. And they
                                              don't complain about the other one.
       VALDEZ-AYBAR:                          It can't be buddy.


                                                 9
          Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 10 of 21




         ARAUJO-GUERRERO:                   Listen, I had a bit from the other one there and I
                                            said to myself, "No, let me try this before anything."
                                            And I changed it, I made the one that you brought
                                            me. And they already gave me complaints.
         VALDEZ-AYBAR:                      How much did you make?
         ARAUJO-GUERRERO:                   The same (amount) as I the other one.
         VALDEZ-AYBAR:                      That is the same one. Man, so and so called me for a
                                            little thing of that... your nephew. is the same.
         ARAUJO-GUERRERO:                   Who, Anselmo?
         VALDEZ-AYBAR:                      Yes.
         LUIS ARAUJO:                       Yes, because I didn't give him from the old one but
                                            from the one you brought me.
         VALDEZ-AYBAR:                      The first one is the one that you gave him?
         ARAUJO-GUERRERO:                   Of course, from the first one. The first one that you
                                            brought me, I only tried this one with my people.
         VALDEZ-AYBAR:                      Okay, I’ll head over there now.


         24.   Based on this conversation, I believe that ARAUJO-GUERRERO was calling

VALDEZ-AYBAR to complain about the quality of the drug that he had received from

VALDEZ-AYBAR. ARAUJO-GUERRERO insisted that he was mixing his drugs as he usually

does but that he had already been getting complaints from his customers. VALDEZ-AYBAR

agreed to head over to ARAUJO-GUERRERO’s in order to fix the issue with the poor-quality

drugs.

         25.   On November 6, 2020, at approximately 11:35 a.m., VALDEZ-AYBAR sent a

series of text messages to ARAUJO-GUERRERO at TT-1. He told ARAUJO-GUERRERO, “I

have [o]f the first ones I gave you [i]n February.” ARAUJO-GUERRERO responded by text

message on TT-1 and said, “Ok,” “Let me finish these to take care of you,” and “I owe you a

little bit, but it’s not lost.” The next day, November 7, 2020, VALDEZ-AYBAR again spoke

with ARAUJO-GUERRERO on TT-1 and said, “Are you there?” to which ARAUJO-

GUERRERO responded, “Yes.” VALDEZ-AYBAR told him, “Open up in a minute, to give you

                                              10
         Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 11 of 21




something,” and ARAUJO-GUERRERO responded, “Okay.” I believe based on this exchange,

that VALDEZ-AYBAR was offering ARAUJO-GUERRERO fentanyl from the same source that

he had previously sold to ARAUJO-GUERRERO the previous February. I believe ARAUJO-

GUERRERO was waiting to finish selling the supply he had in order to pay off his drug debt to

VALDEZ-AYBAR. I believe that the next day, VALDEZ-AYBAR went to ARAUJO-

GUERRERO’s in order to provide these drugs to him.

       26.     Based upon my training and experience, I know that drug traffickers commonly

possess and use multiple cellular telephones simultaneously to conduct their drug trafficking

activities. Evidence of drug crimes can be found in the cell phones and smart phones referenced

in the preceding paragraphs. Such evidence can include internet searches for drug-related

paraphernalia, addresses, or telephone numbers, as well as incriminating communications via

emails, text messages or instant messages. Actions such as internet searching or emailing (in

addition to calling) and text messaging can now be performed from many cell phones. In

addition, members of this drug trafficking organization frequently discussed communicating with

each other over social media platforms, including some that are encrypted and therefore difficult

for law enforcement to intercept (e.g., WhatsApp). During intercepted calls, members of this

DTO discussed communicating with each other over WhatsApp, and Facebook. I know, based on

my training and experience, that drug traffickers may use these platforms to communicate with

people in other countries (often countries from where drugs are brought into the United States)

and with people who are most cautious about law enforcement detection.

       27.     In addition, those involved in drug trafficking crimes commonly communicate

using multiple cellular telephones. Contemporaneous possession of multiple cellular telephones

is, therefore, evidence of drug trafficking. Moreover, the particular numbers of and the particular



                                                11
            Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 12 of 21




numbers dialed by particular cellular telephones can be evidence of drug trafficking, particularly

in a case, such as this, where investigators have analyzed telephone toll records involving the

interception of communications between drug traffickers. Such numbers can confirm identities of

particular speakers and the occurrence of certain events. In addition, in a wiretap investigation

such as this, possession of a telephone that has been intercepted discussing DTO business can be

evidence of the involvement of the person who possesses it.

       28.      Based on the facts set forth in this affidavit, I submit that there is probable cause

to believe, and I do believe, that violation of 21 U.S.C. §§ 846 and 841 (conspiracy to distribute

and possess with intent to distribute controlled substances) have been committed by ARAUJO-

GUERERO, VALDEZ-AYBAR, and others known and unknown. I submit that there is

probable cause to believe, and I do believe, that the information described in Attachment B will

constitute evidence of these criminal violations.

       29.      The Devices are currently in the lawful possession of the DEA. They came into

the DEA’s possession in the following way: The cellular phones were seized incident to arrest

when the defendant was arrested on March 10, 2021, on a warrant issued after her indictment on

one count of conspiracy to distribute and possess with intent to distribute a controlled substance,

fentanyl.

       30.      The Devices are currently in storage at 324 South River Road, Bedford, New

Hampshire. In my training and experience, I know that the Devices have been stored in a

manner in which its contents are, to the extent material to this investigation, in substantially the

same state as they were when the Devices first came into the possession of the DEA.




                                                  12
         Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 13 of 21




                                      TECHNICAL TERMS

       31.      Based on my knowledge, training, and experience, as well as information related

to me by agents and others involved in the forensic examination of digital devices, I use the

following technical terms to convey the following meanings:

             a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data communication

                through radio signals. These telephones send signals through networks of

                transmitter/receivers, enabling communication with other wireless telephones or

                traditional “land line” telephones. A wireless telephone usually contains a “call

                log,” which records the telephone number, date, and time of calls made to and

                from the phone. In addition to enabling voice communications, wireless

                telephones offer a broad range of capabilities. These capabilities include: storing

                names and phone numbers in electronic “address books;” sending, receiving, and

                storing text messages and e-mail; taking, sending, receiving, and storing still

                photographs and moving video; storing and playing back audio files; storing

                dates, appointments, and other information on personal calendars; and accessing

                and downloading information from the Internet. Wireless telephones may also

                include global positioning system (“GPS”) technology for determining the

                location of the device.

             b. Digital camera: A digital camera is a camera that records pictures as digital

                picture files, rather than by using photographic film. Digital cameras use a

                variety of fixed and removable storage media to store their recorded images.

                Images can usually be retrieved by connecting the camera to a computer or by



                                                 13
Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 14 of 21




    connecting the removable storage medium to a separate reader. Removable

    storage media include various types of flash memory cards or miniature hard

    drives. Most digital cameras also include a screen for viewing the stored images.

    This storage media can contain any digital data, including data unrelated to

    photographs or videos.

 c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a

    handheld digital storage device designed primarily to store and play audio, video,

    or photographic files. However, a portable media player can also store other

    digital data. Some portable media players can use removable storage media.

    Removable storage media include various types of flash memory cards or

    miniature hard drives. This removable storage media can also store any digital

    data. Depending on the model, a portable media player may have the ability to

    store very large amounts of electronic data and may offer additional features such

    as a calendar, contact list, clock, or games.

 d. GPS: A GPS navigation device uses the Global Positioning System to display its

    current location. It often contains records the locations where it has been. Some

    GPS navigation devices can give a user driving or walking directions to another

    location. These devices can contain records of the addresses or locations involved

    in such navigation. The Global Positioning System (generally abbreviated

    “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

    contains an extremely accurate clock. Each satellite repeatedly transmits by radio

    a mathematical representation of the current time, combined with a special

    sequence of numbers. These signals are sent by radio, using specifications that



                                      14
        Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 15 of 21




                are publicly available. A GPS antenna on Earth can receive those signals. When

                a GPS antenna receives signals from at least four satellites, a computer connected

                to that antenna can mathematically calculate the antenna’s latitude, longitude, and

                sometimes altitude with a high level of precision.

             e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

                for storing data (such as names, addresses, appointments or notes) and utilizing

                computer programs. Some PDAs also function as wireless communication

                devices and are used to access the Internet and send and receive e-mail. PDAs

                usually include a memory card or other removable storage media for storing data

                and a keyboard and/or touch screen for entering data. Removable storage media

                include various types of flash memory cards or miniature hard drives. This

                removable storage media can store any digital data. Most PDAs run computer

                software, giving them many of the same capabilities as personal computers. For

                example, PDA users can work with word-processing documents, spreadsheets,

                and presentations. PDAs may also include global positioning system (“GPS”)

                technology for determining the location of the device.

             f. Internet: The Internet is a global network of computers and other electronic

                devices that communicate with each other. Due to the structure of the Internet,

                connections between devices on the Internet often cross state and international

                borders, even when the devices communicating with each other are in the same

                state.

       32.      Based on my training, experience, and research, and from consulting

manufacturer advertisements and product technical specifications available online, I know that



                                                 15
         Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 16 of 21




the Device has capabilities that allow it to serve as a wireless telephone, digital camera, portable

media player, GPS navigation device, PDA, and to access the internet. In my training and

experience, examining data stored on devices of this type can uncover, among other things,

evidence that reveals or suggests who possessed or used the device, evidence of communications

between the users and others, and location information, and other data that may be evidence of

conspiracy to distribute and possess with intent to distribute controlled substances.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       33.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

       34.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:

             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

             b. Forensic evidence on a device can also indicate who has used or controlled the

                device. This “user attribution” evidence is analogous to the search for “indicia of

                occupancy” while executing a search warrant at a residence.




                                                 16
        Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 17 of 21




             c. A person with appropriate familiarity with how an electronic device works may,

                after examining this forensic evidence in its proper context, be able to draw

                conclusions about how electronic devices were used, the purpose of their use, who

                used them, and when.

             d. The process of identifying the exact electronically stored information on a storage

                medium that is necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence is not always data that can be merely reviewed by a review

                team and passed along to investigators. Whether data stored on a computer is

                evidence may depend on other information stored on the computer and the

                application of knowledge about how a computer behaves. Therefore, contextual

                information necessary to understand other evidence also falls within the scope of

                the warrant.

             e. Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary to establish that a particular thing is

                not present on a storage medium.

       35.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

       36.      Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement’s possession, the execution of this warrant does not involve




                                                 17
         Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 18 of 21




the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

                                           CONCLUSION
        37.     I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Devices described in Attachment A to seek the items

described in Attachment B.

        I declare that the foregoing I true and correct.




                                                        /s/ Casey T. MacDonald
                                                        Casey T. MacDonald, Special Agent
                                                        United States Drug Enforcement Administration



The affiant appeared before me by telephonic conference on this date pursuant to Fed. R. Crim. P. 4.1 and
affirmed under oath the content of this affidavit and application.


_________________________________________
UNITED STATES MAGISTRATE JUDGE
 Apr 1, 2021




                                                   18
        Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 19 of 21




                                      ATTACHMENT A

       The property to be searched is a red Apple iPhone, with telephone number (978) 305-

2137, and a silver LG telephone with telephone number (978) 876-2190, hereinafter the

“Devices.” The Devices are currently located at South River Road, Bedford, New Hampshire in

the DEA non-drug evidence vault.

       This warrant authorizes the forensic examination of the Devices for the purpose of

identifying the electronically stored information described in Attachment B.
        Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 20 of 21




                                         ATTACHMENT B

       1.       All records on the Devices described in Attachment A that relate to violations of

21 U.S.C. §§ 841 and 846, and involve Santo Luis Araujo-Guerrero since May 16, 2019,

including:

             a. Information associated with drug trafficking, including pay-owe sheets, buyer

                lists, telephone lists, address books, seller lists, ledgers, records of sales, records

                of expenditures made to purchase controlled substances, and records of

                expenditures to purchase products which are used in the distribution of controlled

                substances

             b. lists of customers and related identifying information;

             c. types, amounts, and prices of drugs trafficked as well as dates, places, and

                amounts of specific transactions;

             d. any information related to sources of drugs (including names, addresses, phone

                numbers, or any other identifying information);

             e. any information recording Santo Luis Araujo-Guerrero’s schedule or travel

                from May 16, 2019 to the present;

             f. information reflecting contact or communication with coconspirators, the

                distribution of controlled substances to coconspirators, and the disposition of

                proceeds of controlled substances (including within messaging applications like

                WhatsApp, Snapchat, and Instagram stored on the phone);

             g. all bank records, checks, credit card bills, account information, and other financial

                records.
         Case 1:21-mj-00089-AJ Document 1-1 Filed 04/01/21 Page 21 of 21




       2.      Evidence of user attribution showing who used or owned the Devices at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history.

       As used above, the terms “records” and “information” include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
